Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 1 of 17 PageID #: 1305




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                            CR. 16-50149-03-JLV

                   Plaintiff,
                                                             ORDER
      vs.


WICAHPE MILK,

                     Defendant.


                                 INTRODUCTION

      Pending before the court is defendant’s motion to suppress.   (Docket 232).

The United States opposes defendant’s motion. (Dockets 238 & 267).

Defendant’s motion was referred to Magistrate Judge Daneta Wollmann for a

report and recommendations pursuant to 28 U.S.C. § 636(b)(1)(B) and the court’s

April 1, 2018, standing order. An evidentiary hearing was held. (Dockets 250 &

257). Magistrate Judge Wollmann issued a report and recommendations (“R&R”).

(Docket 283). The magistrate judge recommended the defendant’s motion to

suppress be granted in part and denied in part. Id. at pp. 1 & 29. Both parties

timely filed objections to the R&R. (Dockets 292 & 293). For the reasons stated

below, the parties’ objections are overruled and the R&R is adopted consistent with

this order.

      GOVERNMENT’S OBJECTION

      The government’s objection to the R&R is as follows: “The United States

objects to the magistrate judge’s finding and conclusion that pages 7-15 and 17 of
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 2 of 17 PageID #: 1306




Exhibit 2 constitute work product.” (Docket 292 at p. 1) (bold omitted).    The

government’s submission makes additional arguments concerning the R&R, but

those are neither factual nor legal challenges but rather alternative arguments in

the event the court disagrees with the recommendations of the magistrate judge.

The government’s arguments will be addressed if and where appropriate.

      DEFENDANT’S OBJECTION

      The defendant’s objection to the R&R is summarized as follows: Because of

the government’s outrageous conduct and actual prejudice to the defendant,

dismissal of the indictment is the remedy. (Docket 293 ¶¶ 7-9).1

                                     ANALYSIS

      Under the Federal Magistrate Act, 28 U.S.C. § 636(b)(1), if a party files

written objections to the magistrate judge’s proposed findings and

recommendations, the district court is required to “make a de novo determination

of those portions of the report or specified proposed findings or recommendations

to which objection is made.” Id. The court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.”

Id. See also Fed. R. Crim. P. 59(b)(3). The court completed a de novo review of

those portions of the R&R to which objections were filed.

      The court completed a de novo review of the transcript of the suppression

hearing and the exhibits admitted at the hearing. Neither party objected to the



      1The  numbering of paragraph 5 on page 3 is an obvious typographical
error so the court will refer to that paragraph as paragraph 8 and the
subsequent paragraph will be renumbered as paragraph 9. See Docket 293 at
pp. 2-3.
                                          2
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 3 of 17 PageID #: 1307




magistrate judge’s statement of the facts developed during the suppression

hearing. (Docket 283 at pp. 2-4). See Dockets 292 & 293. Unless otherwise

indicated, the court’s findings of fact are consistent with the findings made by the

magistrate judge.

      WORK PRODUCT PRIVILEGE

      The R&R notes Mr. Milk did not raise work product privilege until his

post-hearing brief. (Docket 283 at p. 18) (referencing Docket 263). While the

government did not object to defendant’s untimely assertion of new grounds for

suppression, its post-hearing brief argued in opposition to the applicability of

the work product privilege. (Docket 267). Like the magistrate judge, the

court finds the government waived the untimeliness argument. (Docket 283 at

p. 18).

      The magistrate judge properly identified the two types of work product.

“(1) ordinary work product, which includes raw factual information; and (2)

opinion work product, which encompasses counsel’s mental impressions,

conclusions, opinions or legal theories.” (Docket 283 at p. 17) (citing In re Green

Grand Jury Proceedings, 492 F.3d 976, 980 (8th Cir. 2007) (internal quotations

omitted). Based on the application of these factors, the magistrate judge found

“the documents on pages seven through fifteen . . . and page seventeen of Exhibit

2 include both raw factual information as well as Mr. Milk’s mental impressions on

witness credibility and trial strategy.” Id. at pp. 18-19.   While the court

appreciates the magistrate judge’s effort to identify the pages of Exhibit 2 being

addressed, for purposes of resolving the parties’ objections, the court will
                                       3
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 4 of 17 PageID #: 1308




reference the challenged pages by their bates stamp number 2895-2903 and

2905.

        The government’s objection claims the defendant failed to sustain his

burden of proof to show the documents constitute “the mental processes of the

defense.” (Docket 292 at pp. 1-2) (citing United States v. Kuhnel, 2019 WL

6769417, at *3 (D. Minn. December 12, 2019)).

        The government’s objection addresses as a group pages 7 through 14,

bates stamped 2895-2902. “The information written on pages 7-14,

presumably by the defendant though there is no such evidence in the record,

conveys primarily names of persons who have provided statements to law

enforcement and whose names have been conveyed in discovery.” (Docket 292

at p. 2).

        The court disagrees with the government’s argument. Pages 7 and 8, as

well as pages 12 and 13, bates stamped 2895-96 and 2900-01, are captioned

either as “witness testimony” or “witnesses testifying” and contain Mr. Milk’s

perception as to how each witness may be challenged at trial. The court

agrees with the magistrate judge that these pages “contain both raw factual

information as well as Mr. Milk’s mental impressions.” (Docket 283 at pp. 23-

24) (referencing In re Green Grand Jury Proceedings, 492 F.3d at 98; Fed. R.

Crim. P. 16(b)(2)(A)). Mr. Milk’s work was intended to assist his attorney in

mounting a cross-examination of these witnesses at trial.



                                        4
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 5 of 17 PageID #: 1309




      In the same vein, pages 9 and 10, bates stamped 2897-98, captioned “my

witnesses” were intended to provide counsel with his “ideas for potential

witnesses and the subject of their testimony.” (Docket 283 at p. 24)

(referencing Exhibit 2 at pp. 9-10). Whether these names may have been

individuals disclosed in government discovery or developed independently by

Mr. Milk, this list provides insight into Mr. Milk’s perception of the defense’s

trial strategies.

      Page 11, bates stamped 2899, presents a different issue. The page lays

out Mr. Milk’s concern that while he may not have been involved in the high

speed chase being described, his car was apparently impounded as the focus of

a federal investigation. Id. While the government may have known Mr. Milk’s

car had been involved in a high speed chase and impounded, it is unlikely the

government’s discovery would have included the other raw data contained in

the writing. Mr. Milk’s notation at the end of the page “[t]hat’s why we need to

‘compel’ to get that information!” provides a mental impression of the

defendant’s concern in preparing for trial. (Exhibit 2 at p. 11).

      Page 14, bates stamped 2902, addresses a vehicle stop in which Mr. Milk

and Ms. Williams were both apparently present and a subsequent search

warrant related to the stop. The document highlights Mr. Milk’s desire to

emphasize at his trial that Ms. Williams was “on the run,” thus making her

availability as a government witness suspect. Id. Also, after Mr. Milk was

removed from the vehicle, Ms. Williams moved a red bag to the back seat where

                                         5
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 6 of 17 PageID #: 1310




he had been a passenger. Id. This note contains both raw factual data and

Mr. Milk’s anticipated trial strategy. Id. While Ms. Williams’ name may have

been provided to the defendant in discovery, there was no testimony at the

suppression hearing that the government was aware of the other raw data in

the document.

      Page 15, bates stamped 2903, contains the notation “Skizz” who is a

cooperating witness according to law enforcement. (Docket 283 at

p. 25). The remaining notation on the page references by bates stamp

numbering discovery documents provided by the government. Id. The

magistrate judge concluded “out of an abundance of caution for Mr. Milk’s

rights,” the defendant met his burden of proof this page constitutes work

product. Id. Because the page impliedly ties government discovery to Skizz

and the government has not shown the bates stamped discovery was not

associated with or could not be used to cross-examine this cooperating

witness, the court finds page 15 constitutes work product.

      Page 17, bates stamped 2905, contains a list of fourteen names. Exhibit

2 at p. 17). While the page does not contain much information, it references a

number of individuals who the court recognizes were defendants in previous

drug cases. Concerning the witness who according to the notation “change

her statement,” the government argues it provided the defense with “multiple

statements by that witness.” (Docket 292 at p. 2). While the government may

acknowledge this witness changed her story throughout the course of several

                                       6
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 7 of 17 PageID #: 1311




statements, the notation is still the defendant’s impression of how the witness

may be attacked at trial.

      In its conclusion, the government submits it “does not intend to rely on

the information written in pages 7-15 and 17 of Exhibit 2 at trial at the present

time. However, actions by the defendant may change that course of action

should he engage in witness tampering or other obstructive behavior making

such reliance necessary.” Id. Because the ultimate ruling of the court is to

suppress the identified documents and their content, the government is

cautioned that it must first approach the court out of the presence of the jury

and secure a ruling from the court before attempting to use either the

documents or the defendant’s mental impressions as evidence at trial.

      For the reasons stated above, the government’s objection (Docket 292) is

overruled.

      REMEDY

      The R&R concluded “Mr. Milk has provided no legal authority for

dismissal apart from his arguments in favor of suppression, and therefore, this

court respectfully recommends such a motion [to dismiss] be denied.” (Docket

283 at p. 29). The defendant’s objection opposes this recommendation

asserting the government engaged in outrageous conduct and he has shown

actual prejudice. (Docket 293 ¶¶ 7-9). For these reasons, Mr. Milk argues

dismissal of the indictment is the only appropriate remedy. Id.



                                        7
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 8 of 17 PageID #: 1312




      In neither the defendant’s brief in support of his motion to suppress nor his

post-hearing brief does the defendant cite to any legal authority supporting his late

claim that the government’s violation of the work product privilege justifies

dismissal of the indictment. See Dockets 232 and 263. “Federal courts have

repeatedly held that while the Magistrate Judge Act, 28 U.S.C. § 631 et seq.,

permits de novo review by the district court if timely objections are filed, absent

compelling reasons, it does not allow parties to raise new arguments or issues

before the district court that were not presented to the magistrate.” United States

v. Simeon, 115 F. Supp. 3d 981, 996 (N.D. Iowa 2015) (references omitted). “The

purpose of the Federal Magistrate’s Act is to relieve courts of unnecessary work.

It would defeat this purpose if the district court was required to hear matters anew

on issues never presented to the magistrate.    Parties must take before the

magistrate, not only their best shot but all of their shots.” Id. at 996-97 (citing

Borden v. Secretary of Health & Human Services, 836 F.2d 4, 6 (1st Cir. 1987)

(internal quotation marks omitted). “This concept is premised on the same basis

as the rule that an appellate court will not consider arguments not raised below

except in the most compelling circumstances.     Thus, [a] district court judge [may]

properly refuse[] to consider an argument which could have been, but inexplicably

was not, presented to the magistrate in the first instance[.]” Id. at 997 (citing

Borden, 836 F.2d at 6). See also D.S.D. Crim. LR 47.1(C) (“[T]he movant must

serve and file a brief containing the movant’s legal arguments, the authorities in

support thereof, and the Federal Rule of Criminal Procedure on which the movant

relies.”) (emphasis added).

                                          8
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 9 of 17 PageID #: 1313




      On this basis alone, the court overrules the defendant’s objection (Docket

293) to the R&R. To avoid a future claim of ineffective assistance by the

defendant, the court will address the defendant’s objections to the R&R.

      The defendant acknowledges that suppression of the evidence is an

appropriate remedy unless “suppression . . . cannot remedy prejudice from the

constitutional breach.” (Docket 293 at p. 3) (citing United States v. Marshank,

777 F. Supp. 1507, 1521-22 (N. D. Cal. 1991)). Mr. Milk argues “[t]he use of

privileged evidence in violation of the defendant’s due process and Sixth

Amendment rights would compel the dismissal of the indictment.” Id. at p. 3

(referencing United States v. Pelletier, 898 F.2d 297, 303 (2d Cir. 1990)). “[W]here

no other remedy [is] sufficient,” the defendant argues “[d]ismissal of an indictment

has been held to be an appropriate remedy[.]” Id.

      Mr. Milk alternatively argues dismissal of an indictment is appropriate

“when fundamental fairness or outrageous government conduct is shown.” Id.

(referencing United States v. Russell, 411 U.S. 423, 432 (1973); United States v.

Lard, 734 F.2d 1290, 1296-97 (8th Cir. 1984)). He acknowledges that “[w]hen the

government conduct outside the indictment process interferes with a

constitutionally protected right, prejudice must be shown to warrant dismissal of

the indictment.” Id. (referencing United States v. Morrison, 449 U.S. 361, 364-

366 (1981)).

      The defendant submits “the government has reviewed the work product

produced by the defendant . . . including [names of] witnesses, comments by the

defendant on those witnesses his opinions, and points to be raised with such

                                         9
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 10 of 17 PageID #: 1314




witnesses.” Id. at pp. 3-4. This information he contends “cannot be erased from

[the prosecutor’s] mind.” Id. at p. 4. “Suppression of the evidence is not . . .

appropriate” in the defendant’s view because “the government knows what it

knows about defendant’s case and that knowledge cannot be erased or blotted out

to insure defendant of a fair trial.” Id. For these reasons, Mr. Milk asks that the

recommendation of the magistrate judge to suppress the evidence be rejected and

that the court order dismissal of the indictment. Id.

      A brief review of Russell is useful to understand the nature of the law

enforcement conduct necessary to justify dismissal of an indictment.

      [I]n drug-related offenses law enforcement personnel have turned to
      one of the only practicable means of detection: the infiltration of
      drug rings and a limited participation in their unlawful present
      practices. Such infiltration is a recognized and permissible means
      of investigation; if that be so, then the supply of some item of value
      that the drug ring requires must, as a general rule, also be
      permissible. For an agent will not be taken into the confidence of
      the illegal entrepreneurs unless he has something of value to offer
      them.

Russell, 411 U.S. at 432. “Law enforcement tactics such as this can hardly be

said to violate ‘fundamental fairness’ or ‘shocking to the universal sense of

justice,’ ” Id. (citing Kinsella v. United States ex rel. Singleton, 361 U.S. 234,

246 (1960)). “The law enforcement conduct here stops far short of violating

that ‘fundamental fairness, shocking to the universal sense of justice,’

mandated by the Due Process Clause of the Fifth Amendment.” Id. (citing

Kinsella, 361 U.S. at 246).




                                         10
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 11 of 17 PageID #: 1315




      “[T]he defense of outrageous government conduct” is reserved for the

“cases involving ‘the most intolerable government conduct.’ . . . Government

conduct which is ‘so outrageous and shocking that it exceed[s] the bounds of

fundamental fairness,’ may violate the Due Process clause and bar a

subsequent prosecution.” United States v. Hunt, 171 F.3d 1192, 1195 (8th

Cir. 1999) (internal quotation marks and citations omitted). “The level of

outrageousness needed to prove a due process violation is ‘quite high,’ and the

government’s conduct must ‘shock the conscience of the court.’ ”     Id. (internal

citation omitted).

      Defendant’s reliance on Marshank, Pelletier and Lard is misplaced. In

Marshank, Ronald Minkin, the attorney for two cooperating defendants,

provided information to the government leading to the indictment of another

one of his clients. Attorney Minkin then encouraged that client to cooperate

with the government in order to secure an indictment against Marshank, with

whom Minkin also had an ongoing attorney-client relationship. Granting

Marshank’s motion to dismiss the indictment based on a due process violation

for outrageous preindictment conduct, the district court distinguished between

passive tolerance and active encouragement of impropriety:

      [T]he government actively collaborated with Ron Minkin to build a
      case against the defendant, showing a complete lack of respect for
      the constitutional rights of the defendant and Minkin’s other clients
      and an utter disregard for the government’s ethical obligations. . . .
      [T]he agents and the prosecutor here never warned Minkin not to
      engage in unethical behavior and in fact facilitated that behavior by
      hiding it from the defendant. Moreover, the government colluded
      with Minkin to obtain an indictment against the defendant, to arrest
                                        11
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 12 of 17 PageID #: 1316




      the defendant, to ensure that Minkin would represent the defendant
      despite his obvious conflict of interest, and to guarantee the
      defendant’s cooperation with the government.

Marshank, 777 F. Supp. at 1524 (emphasis in original).       The facts in Marshank

exceed the boundaries of fundamental fairness, facts not comparable to the

present case.

      In Pelletier, the government used the defendant’s immunized grand jury

testimony to secure an indictment on another charge against the defendant.

Pelletier, 898 F.2d at 303. The government then used that same immunized

testimony to convict the defendant at trial.   Id.   The appellate court instructed

the district court to determine whether the immunized testimony “was so

minimal or of such inconsequential nature in light of the other evidence before

the grand jury as to constitute harmless error[.]”    Id.   “If satisfied that no

tainted testimony was presented to the grand jury . . . or that any error was

harmless, the district court need not dismiss the indictment and should

proceed with the new trial. Upon any new trial, the government may use only

that evidence the district court finds to have been derived from legitimate

sources wholly independent of the . . . immunized testimony.”        Id. at 303-04.

      In the present case, the court will not let the government use any of the

information expressed in the relevant documents. The government, like in

Pelletier, will be required to show the evidence it seeks to use against the

defendant was derived as “legitimate sources wholly independent of the”

suppressed documents.     Id. at 304.

                                        12
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 13 of 17 PageID #: 1317




      In Lard, “Agent Anderson’s overinvolvement in conceiving and contriving

the crimes here approached being “so outrageous that due process principles

should bar the government from invoking judicial processes to obtain a

conviction.” Lard, 734 F.2d at 1296 (citing Russell, 411 U.S. at 431-32).

“Anderson’s conduct was not aimed at facilitating discovery or suppression of

ongoing illicit dealings in unregistered firearms. Rather, it was aimed at

creating new crimes for the sake of bringing criminal charges against Lard,

who, before being induced, was lawfully and peacefully minding his own

affairs.” Id. at 1297. “Concepts of fundamental fairness preclude us from

putting our imprimatur on law enforcement overreaching conduct designed to

instigate a criminal act by persons otherwise innocent in order to lure them to

its commission and to punish them.”    Id. (citing Russell, 411 U.S. at 428-29;

internal quotation marks omitted).

      Unlike Agent Anderson in Lard, law enforcement in Mr. Milk’s case were

appropriately investigating potential witness tampering and intimidation.

Simply because the taint team attorney may have overlooked potential work

product privilege documents does not rise to the level of misconduct found to

be reprehensible in Lard.

      “Cases involving Sixth Amendment deprivations are subject to the

general rule that remedies should be tailored to the injury suffered from the

constitutional violation and should not unnecessarily infringe on competing

interests.” Morrison, 449 U.S. at 364. “[W]hen before trial but after the

                                       13
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 14 of 17 PageID #: 1318




institution of adversary proceedings, the prosecution has improperly obtained

incriminating information from the defendant in the absence of his counsel, the

remedy characteristically imposed is not to dismiss the indictment but to

suppress the evidence or to order a new trial if the evidence has been

wrongfully admitted and the defendant convicted.” Id. at 365. “In choosing a

remedy, . . . the remedy imposed for a rights violation must be commensurate

in scope with the violation and must recognize not only the defendant’s rights,

but also the public’s interest in pursuing convictions.”   United States v.

Woods, No. 18-3057, No. 18-3058, 2020 WL 6110621, at *9 (8th Cir. October

16, 2020) (referencing United States v. Blue, 384 U.S. 251, 255 (1966) (holding

in the context of a presumed violation of the right against self-incrimination

that the proper remedy would be the exclusion of evidence rather than the

barring of prosecution because “numerous precedents ordering the exclusion of

such illegally obtained evidence assume implicitly that the remedy does not

extend to barring the prosecution altogether,” and that “[s]o drastic a step

might advance marginally some of the ends served by exclusionary rules, but it

would also increase to an intolerable degree interference with the public

interest in having the guilty brought to book”)).

      The government’s conduct in this case was neither ill-conceived nor

outrageous. It must be remembered Mr. Milk has neither a Fourth Amendment

nor a Fifth Amendment right in the materials he possessed in his jail cell. See

Docket 283 at p. 5 n.2 & n.3. It was proper for the agents to enter Mr. Milk’s

                                        14
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 15 of 17 PageID #: 1319




jail cell to determine if he was engaged in witness tampering or making threats

against witnesses in either the trial of Brandon Janis or his own trial.

      It was appropriate for the government to establish a taint team which

separated the investigative agents and prosecutor from the review and safe-

keeping of the documents seized from Mr. Milk’s cell.      See id. at p. 4. Once

the Assistant United States Attorney (“AUSA”) completed his analysis, he

authorized the documents not protected by the attorney-client privilege to be

released to the investigative agents.   Id.    The AUSA directed the remainder of

the documents removed from Mr. Milk’s jail cell to be photographed and

maintained in a secure location by a non-investigation related FBI agent.       Id.

Once this process was completed the original documents were sealed and

returned to defendant’s attorney.   Id.

      The documents under lock and key will be unavailable to the

investigative agents and the prosecution. It makes little sense to believe the

non-investigative FBI agent would risk his professional career by violating his

obligations as a member of the taint team.       Woods, 2020 WL 6110621, at *3.

      The defendant identifies no authority where activities of this nature rose

to the level of outrageous conduct and warranted dismissal of an indictment.

To the contrary, the court finds the actions of the investigative agents, the

prosecutor and the taint team in this case “demonstrate[] that the government

was scrupulous in its effort to avoid procuring confidential defense strategy.”

United States v. Voigt, 89 F.3d 1050, 1071 (3d Cir. 1996). The conduct in this

                                          15
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 16 of 17 PageID #: 1320




case “stops far short of violating that ‘fundamental fairness, shocking to the

universal sense of justice,’ mandated by the Due Process Clause of the Fifth

Amendment.” Russell, 411 U.S. at 432 (internal citation omitted). These

“[l]aw enforcement tactics . . . can hardly be said to violate ‘fundamental

fairness' or ‘shocking to the universal sense of justice.’ ” Id. (internal citation

omitted). Mr. Milk fails to clear the high bar required for a due process

violation and the government’s conduct in this case does not “shock the

conscience of the court.” Hunt, 171 F.3d at 1195.

      While Mr. Milk makes generalized assertions of actual prejudice, he fails to

present evidence to counter the government agents’ testimony that names of the

witnesses and related evidence were known to the government and actually

presented to the defendant through pretrial discovery. Mr. Milk “has

demonstrated no prejudice of any kind, either transitory or permanent, to the

ability of [his] counsel to provide adequate representation in these criminal

proceedings. There is no effect of a constitutional dimension which needs to

be purged to make certain that [defendant] has been effectively represented

and not unfairly convicted.” Morrison, 449 U.S. at 366. Suppression of the

evidence, that is, pages 7-15 and 17 of Exhibit 2, bates 2895-2903 and 2905,

satisfies the goal of protecting the defendant’s work product from use by the

government at trial.

      Defendant’s objection (Docket 293) is overruled.




                                         16
Case 5:16-cr-50149-JLV Document 294 Filed 10/23/20 Page 17 of 17 PageID #: 1321




                                       ORDER

      Based on the above analysis, it is

      ORDERED that government’s objection (Docket 292) is overruled

      IT IS FURTHER ORDERED that defendant’s objection (Docket 293) is

overruled.

      IT IS FURTHER ORDERED that the report and recommendation (Docket

283) is adopted.

      IT IS FURTHER ORDERED that defendant’s motion to suppress (Docket

232) is granted in part and denied in part consistent with this order and the report

and recommendation.

      IT IS FURTHER ORDERED that a scheduling order shall be issued

forthwith.

      Dated October 23, 2020.

                                BY THE COURT:

                                /s/   Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                UNITED STATES DISTRICT JUDGE




                                           17
